DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 11 January 2022 and not repeated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-7, 10-14, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “standard foil thickness” that renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant cites to https://en.wikipedia.org/wiki/Aluminium_foil for support for quantitative values associated with the term “standard foil thickness.” However, examiner notes that the website is limited to thickness parameters associated with aluminum foil, whereas Applicant claims a general standard foil thickness. For purposes of examination, claim 1 is interpreted as instead reciting “an outer foil layer having a 
Claims 2, 4, 6-7, 10-14, and 29 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6-7, 10-13, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sellis et al. (US-20070166495-A1) (newly cited) in view of Bloemeling (DE 10253830, herein English machine translation used for all citations) (previously cited).
Regarding claim 1, Sellis teaches a protective sleeve for providing protection to elongate members contained within the sleeve against external radiant heat (Sellis, Abstract, Par. 0005-0007, 0028, 0031-0033, and Fig. 1). Sellis further teaches that the sleeve comprises an inner textile wall having an outer surface and an inner surface, said inner surface being configured to bound a cavity for receipt of the elongate members, wherein said inner textile wall is formed of interlaced yarn filaments (Sellis, Par. 0006-0008, 0022-0023, Figs. 1 and 9). Sellis further teaches that the sleeve comprises an outer metal foil layer, said outer aluminum foil layer being bonded to said outer surface of said textile wall (Sellis, Par. 0028-0034 and Fig. 9). As Sellis’ metal foil is specifically disclosed as being a foil, it is considered to have a standard foil thickness. Alternatively, it would have been obvious to use a foil having a standard foil thickness because it is well known to use standard materials for ease of manufacture due to availability of supply.
Sellis does not teach that said outer metal foil layer is an aluminum foil layer which has micro-perforated holes or that said micro-perforated holes have a diameter between 50-300 µm and a density between 300-340 holes per square inch.
Bloemeling discloses a cost-effective heat-protective aluminum foil comprising micro-perforation to achieve high reflective heat radiation from hot engine parts or an exhaust system (Bloemeling, Page 1 Par. 2 and Page 2 Par. 1-2). The micro-perforations have a diameter of at most 1 mm (1000 microns) and provide good reflectivity (i.e., reflect heat) and high sound transmittance, wherein the micro-perforations are distributed in at least 32 holes per square cm (i.e., at least 206 holes per square inch) that are arranged in rows over the foil layer (Bloemeling, Page 1 Par. 4, Page 2 Par. 4 and 6-7). Bloemeling also discloses that heat shields for motor vehicles are usually produced from aluminum foil in order to achieve a high reflection of heat radiation emanating from hot engine parts or an exhaust system and thus a good shielding (Bloemeling, Page, 1 Par. 2).  
Since both Sellis and Bloemeling are analogous art as they are both directed towards protectors for elongate members, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created the metal foil layer of Sellis as an aluminum foil layer comprising perforations having a density of 32 holes per square cm (i.e., at least 206 holes per square inch) and a diameter of at most 1000 microns for the microperforations as taught by Bloemeling motivated by the expectation of providing high sound transmittance and heat protection, while having breathability (moisture evaporation) for the sleeve of Sellis.
As such, the foil of modified Sellis comprises a density of at least 32 holes per square cm (i.e., at least 206 holes per square inch) and a diameter of at most 1000 microns for the microperforations, which encompass, and therefore renders obvious, the limitation of the outer aluminum foil layer having micro-perforated holes with a density of 300 to 340 holes per square inch and a diameter between 50 to 300 (50 to 100, and 50) microns recited in claim 1. As set forth in MPEP 2144.05, in the case where the claimed range is encompassed, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. 
Regarding claim 2, modified Sellis teaches that the micro-perforations are distributed in at least 32 holes per square cm that are arranged in rows over the foil layer (i.e., a uniform density) (Bloemeling, Page 2 Par. 4 and 7), which reads on the limitation of the micro-perforated holes have a generally uniform density over the substantial entirety of the foil layer recited in claim 2.
Regarding claim 4, modified Sellis teaches that the micro-perforated holes have a diameter of at most 1000 microns (Bloemeling, Page 1 Par. 4, Page 2 Par. 4 and 6-7), which overlaps the claimed range of 50-100 µm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 6, modified Sellis teaches that the inner textile wall and the outer foil layer have opposite edges extending along a longitudinal axis of said sleeve between opposite ends, said opposite edges wrapped about said longitudinal axis in overlapping relation with one another (Sellis, Par. 0025, 0030-0032, Figs 1-2, 6, and 9).
Regarding claim 7, modified Sellis teaches that said inner textile wall is heat-set to bias said opposite edges into self-wrapping, overlapping relation with one another, wherein the opposite edges can be opened away from one another by an externally applied force to facilitate placing the protective sleeve about the elongate members, whereupon the externally applied force can be released to allow the opposite edges to return automatically to their overlapping relation with one another (Sellis, Par. 0009, 0025, 0030-0031, Figs. 1-2, 6, and 9).
Regarding claim 10, modified Sellis teaches that the overlapped opposite edges form a single seam along the length of the inner textile wall, and further include a foil tape bonded over the at least a portion of said single seam (Sellis, Par. 0032-0033 and Fig. 9). Regarding the limitation of the foil tape having micro-perforated holes, given that the foil of modified Sellis comprises micro-perforations and the micro-perforations provide evaporation of condensation and breathability, it is noted that one of ordinary skill in the art would reasonably understand that the foil tape should also incorporate similar micro-perforations. As such, it would have been obvious to one of ordinary skill in the art to have used a foil tape comprising micro-perforations similar to those in the foil of modified Sellis with a reasonable expectation of success to arrive at the foil tape having micro-perforated holes recited in claim 10.
Regarding claim 11, modified Sellis teaches that said foil tape aids in the closure of the textile sleeve and can extend over the edge of the textile sleeve (Sellis, Par. 0032 and Fig. 9). Therefore, it would have been obvious to one of ordinary skill in the art that said foil tape can extend over the entirety of said single seam (Sellis, Par. 0032 and Fig. 9).
Regarding claim 12, modified Sellis teaches that said inner textile wall is circumferentially continuous (Sellis, Par. 0026, Claims 69, 72, Figs 1 and 5).
Regarding claim 13, modified Sellis teaches that said outer foil layer has opposite edges overlapping one another (Sellis, Par. 0025, 0030-0032, Figs 1-2, 6, and 9).
Regarding claim 29, modified Sellis teaches that said micro-perforated holes have a diameter of at most 1000 microns (Bloemeling, Page 1 Par. 4, Page 2 Par. 4 and 6-7), which overlaps the claimed range of 50 µm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sellis et al. in view of Bloemeling as applied to claims 1 and 12 above, further in view of Sherwin (US 2005/0126651) (previously cited).
Regarding claim 14, modified Sellis teaches all of the elements of the claimed invention as stated above for claims 1 and 12.
Modified Sellis does not specifically disclose that said outer foil layer is spiral wrapped about said inner textile wall.
Sherwin discloses a flexible sleeve useful for protecting wires and conduits from excess heat and/or abrasion (Sherwin, Par. 0001). The flexible sleeve comprises a fabric layer (12) and a metal foil layer (14) (Sherwin, Par. 0007-0008). The metal foil provides heat reflecting properties (Sherwin, Par. 0015). The flexible sleeve is made of multiple bands that are continuously and spirally wrapped (Sherwin, Par. 0003 and 0008). The inner band has an innermost layer of woven heat resistant fabric (Sherwin, Par. 0003). The sleeve is made by joining the inner and outer bands using a spiral wrapping technique that holds the sleeve against unwinding or tearing (Sherwin, Par. 0003).
Since both modified Sellis and Sherwin are analogous art as they are both directed towards sleeves for protecting tubular elements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the sleeve using circumferentially continuous wrapping technique for the foil as taught by Sherwin motivated by the expectation preventing the sleeve against unwinding or tearing. As such, the foil of modified Sellis is spirally wrapped onto the tubular fabric, which reads on the limitations of the outer foil layer is spiral wrapped about the inner textile wall recited in claim 14.
Furthermore, the limitation of “said outer foil layer is spiral wrapped about said inner textile wall” is a product by process limitation. Although modified Sellis does not disclose spirally wrapping, as established by MPEP 2113, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.”
Therefore, given that modified Sellis reads on the requirements of the claimed outer foil layer because the protective sleeve produced by spirally wrapping the outer foil layer would be materially indistinguishable from a protective sleeve in which the outer foil layer is laminated without spirally wrapping. As such, the foil of modified Sellis clearly meets the requirements of claim 14.

Claims 1-2, 4, 6-7, 10-13, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sellis et al. (US-20070166495-A1) (newly cited) in view of Pelzer et al. (US 20090274924 A1) (newly cited).
Regarding claim 1, Sellis teaches a protective sleeve for providing protection to elongate members contained within the sleeve against external radiant heat (Sellis, Abstract, Par. 0005-0007, 0028, 0031-0033, and Fig. 1). Sellis further teaches that the sleeve comprises an inner textile wall having an outer surface and an inner surface, said inner surface being configured to bound a cavity for receipt of the elongate members, wherein said inner textile wall is formed of interlaced yarn filaments (Sellis, Par. 0006-0008, 0022-0023, Figs. 1 and 9). Sellis further teaches that the sleeve comprises an outer metal foil layer, said outer aluminum foil layer being bonded to said outer surface of said textile wall (Sellis, Par. 0028-0034 and Fig. 9). As Sellis’ metal foil is specifically disclosed as being a foil, it is considered to have a standard foil thickness. Alternatively, it would have been obvious to use a foil having a standard foil thickness because it is well known to use standard materials for ease of manufacture due to availability of supply.
Sellis does not teach that said outer metal foil layer is an aluminum foil layer which has micro-perforated holes or that said micro-perforated holes have a diameter between 50-300 µm and a density between 300-340 holes per square inch.
Pelzer teaches a micro-perforated aluminum foil that can be bonded with a textile, wherein the microperforations have a density of 5-200 perforations/cm2 (32-1290 perforations/in2) and a diameter of below 1 mm (1000 µm) (Pelzer, Abstract, Par. 0001, 0004, 0016, 0027-0032, and 0038). Pelzer further teaches that the aluminum foil has a thickness of 25-800 µm (Pelzer, Par. 0029-0030). Pelzer’s diameter and density ranges overlap the claimed ranges of 50-300 µm and 300-340 holes per square inch respectively and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Since both Sellis and Pelzer are analogous art as they both teach a textile layer bonded to a metal foil layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Pelzer to modify Sellis and use Pelzer’s aluminum foil layer as the outer metal layer of Sellis. This would allow for a low cost, simple, self-supporting metal foil with good sound insulation properties (Pelzer, Par. 0014).
Regarding claim 2, modified Sellis teaches that the perforations are made created by a needle-punching machine and that the number of perforations per unit area can be varied at will (Pelzer, Par. 0035-0037). Pelzer further teaches that the micro-perforations improve sound insulation properties (Pelzer, Par. 0014 and 0035-0037). Therefore, it would have been obvious to one of ordinary skill in the art to optimize the uniformity of the perforations to improve sound insulation such that the perforations are uniform over the aluminum foil layer, see MPEP 2143.
Regarding claim 4, modified Sellis teaches that the micro-perforated holes have a diameter of below 1000 microns (Pelzer, Par. 0027), which overlaps the claimed range of 50-100 µm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 6, modified Sellis teaches that the inner textile wall and the outer foil layer have opposite edges extending along a longitudinal axis of said sleeve between opposite ends, said opposite edges wrapped about said longitudinal axis in overlapping relation with one another (Sellis, Par. 0025, 0030-0032, Figs 1-2, 6, and 9).
Regarding claim 7, modified Sellis teaches that said inner textile wall is heat-set to bias said opposite edges into self-wrapping, overlapping relation with one another, wherein the opposite edges can be opened away from one another by an externally applied force to facilitate placing the protective sleeve about the elongate members, whereupon the externally applied force can be released to allow the opposite edges to return automatically to their overlapping relation with one another (Sellis, Par. 0009, 0025, 0030-0031, Figs. 1-2, 6, and 9).
Regarding claim 10, modified Sellis teaches that the overlapped opposite edges form a single seam along the length of the inner textile wall, and further include a foil tape bonded over the at least a portion of said single seam (Sellis, Par. 0032-0033 and Fig. 9). Regarding the limitation of the foil tape having micro-perforated holes, given that the foil of modified Sellis comprises micro-perforations and the micro-perforations provide evaporation of condensation and breathability, it is noted that one of ordinary skill in the art would reasonably understand that the foil tape should also incorporate similar micro-perforations. As such, it would have been obvious to one of ordinary skill in the art to have used a foil tape comprising micro-perforations similar to those in the foil of modified Sellis with a reasonable expectation of success to arrive at the foil tape having micro-perforated holes recited in claim 10.
Regarding claim 11, modified Sellis teaches that said foil tape aids in the closure of the textile sleeve and can extend over the edge of the textile sleeve (Sellis, Par. 0032 and Fig. 9). Therefore, it would have been obvious to one of ordinary skill in the art that said foil tape can extend over the entirety of said single seam (Sellis, Par. 0032 and Fig. 9).
Regarding claim 12, modified Sellis teaches that said inner textile wall is circumferentially continuous (Sellis, Par. 0026, Claims 69, 72, Figs 1 and 5).
Regarding claim 13, modified Sellis teaches that said outer foil layer has opposite edges overlapping one another (Sellis, Par. 0025, 0030-0032, Figs 1-2, 6, and 9).
Regarding claim 29, modified Sellis teaches that said micro-perforated holes have a diameter of below 1000 microns (Pelzer, Par. 0027), which overlaps the claimed range of 50 µm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sellis et al. in view of Pelzer et al. as applied to claims 1 and 12 above, further in view of Sherwin (US 2005/0126651) (previously cited).
Regarding claim 14, modified Sellis teaches all of the elements of the claimed invention as stated above for claims 1 and 12.
Modified Sellis does not specifically disclose that said outer foil layer is spiral wrapped about said inner textile wall.
Sherwin discloses a flexible sleeve useful for protecting wires and conduits from excess heat and/or abrasion (Sherwin, Par. 0001). The flexible sleeve comprises a fabric layer (12) and a metal foil layer (14) (Sherwin, Par. 0007-0008). The metal foil provides heat reflecting properties (Sherwin, Par. 0015). The flexible sleeve is made of multiple bands that are continuously and spirally wrapped (Sherwin, Par. 0003 and 0008). The inner band has an innermost layer of woven heat resistant fabric (Sherwin, Par. 0003). The sleeve is made by joining the inner and outer bands using a spiral wrapping technique that holds the sleeve against unwinding or tearing (Sherwin, Par. 0003).
Since both modified Sellis and Sherwin are analogous art as they are both directed towards sleeves for protecting tubular elements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the sleeve using circumferentially continuous wrapping technique for the foil as taught by Sherwin motivated by the expectation preventing the sleeve against unwinding or tearing. As such, the foil of modified Sellis is spirally wrapped onto the tubular fabric, which reads on the limitations of the outer foil layer is spiral wrapped about the inner textile wall recited in claim 14.
Furthermore, the limitation of “said outer foil layer is spiral wrapped about said inner textile wall” is a product by process limitation. Although modified Sellis does not disclose spirally wrapping, as established by MPEP 2113, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.”
Therefore, given that modified Sellis reads on the requirements of the claimed outer foil layer because the protective sleeve produced by spirally wrapping the outer foil layer would be materially indistinguishable from a protective sleeve in which the outer foil layer is laminated without spirally wrapping. As such, the foil of modified Sellis clearly meets the requirements of claim 14.

Response to Arguments
Applicant’s remarks and amendments filed 11 March, 2022 have been fully considered.
Applicant requests withdrawal of the rejections under USC § 112 set forth in the previous office action.
The rejections under USC § 112 set forth in the previous office action have not been withdrawn as the present claim amendments do not remedy the issue.
Applicant has not provided any evidence of a standard foil thickness. The website Applicant provides merely discusses an aluminum foil and provides no definition on a standard foil thickness.
Regarding arguments directed to the rejections over prior art, on pages 6-7 of the remarks, Applicant first argues that one of ordinary skill in the art would not look towards Bloemeling for a micro-perforated aluminum foil having a standard foil thickness as Bloemeling teaches steal strips with a larger thickness. This is not found persuasive for the following reasons:
The steel strips of Bloemeling are directed to the knife that creates the perforations, not for the material being perforated (Bloemeling, Page 4). Bloemeling instead specifically teaches that an aluminum foil is perforated (Bloemeling, Pages 1-2, specifically the first paragraph of Page 1). Therefore, Bloemeling teaches a micro-perforated aluminum foil. 
Regarding the limitation of a standard thickness, Bloemeling’s aluminum is specifically disclosed as a foil. Further, primary reference Sellis is used to teach that the foil has a standard foil thickness and Bloemeling does not modify the thickness of Sellis. While Bloemeling may not disclose all the features of the present claimed invention, Bloemeling is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention. Bloemeling teaches that it is well known and well within the ability of one of ordinary skill in the art to create an aluminum foil that has micro-perforations.
Alternatively, the rejection under 35 USC § 112 set forth in the previous office action regarding standard foil thickness has been maintained as stated above and is instead interpreted as reciting “a thickness.” Therefore, the prior art of record teaches that the aluminum foil layer has a thickness.
Further, an additional grounds of rejection has been made that does not rely on previously cited Bloemeling and instead relies on newly cited Pelzer as stated above. Pelzer specifically teaches that the thickness of the aluminum foil layer is 25-800 µm (Pelzer, Par. 0030).
Secondly, on pages 7-8 of the remarks, Applicant argues that one of ordinary skill in the art would not add an aluminum layer to Ford. This is found moot.
A new grounds of rejection has been made. The new grounds of rejection now relies upon newly cited Sellis as the primary reference and no longer relies upon previously cited Ford.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782